Citation Nr: 1620719	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  12-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial increased disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran contends that an increased rating is warranted for his service-connected diabetes mellitus, type II.

Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014).  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

According to a statement by the Veteran's representative in April 2016, the symptomatology of the Veteran's service-connected diabetes mellitus, type II, may have worsened.  Specifically, the Veteran's representative stated that the Veteran may have had two episodes of ketoacidosis.  As such, the VA is required to afford him new contemporaneous VA examinations to assess the current severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Once all outstanding records have been obtained and associated with the record, schedule the Veteran for a VA diabetes mellitus examination by an appropriate medical professional.  Pertinent documents in the claims file must be reviewed by the examiner. 

The examiner is to conduct all indicated tests.  The examiner is to describe the Veteran's symptoms due to diabetes mellitus in detail, to specifically include whether regulation of activities is required.  "Regulation of activities" is the avoidance of strenuous occupational and recreational activities.

Furthermore, the examiner is to report whether the Veteran's diabetes mellitus caused any episodes of ketoacidosis; and/or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

The examiner is to report whether the diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or other complications.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Upon completion of the above, review the examination report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

